NO. 07-10-0509-CR
 
IN THE
COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

MAY
25, 2011
 

 
JERRY WAYNE HARPER,  
 
                                                                                         Appellant

v.
 
THE STATE OF TEXAS,  
 
                                                                                         Appellee
___________________________
 
FROM THE 108TH DISTRICT
COURT OF POTTER COUNTY;
 
NO. 60,695-E; HONORABLE DOUGLAS R.
WOODBURN, PRESIDING
 

 
Memorandum
Opinion
 

 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
            Jerry
Wayne Harper (appellant) appeals his conviction for delivery of a controlled
substance.  Appellant’s appointed counsel
filed a motion to withdraw, together with an Anders1 brief, wherein she
certified that, after diligently searching the record, she concluded that the
appeal was without merit.  Along with her
brief, appellate counsel filed a copy of a letter sent to appellant informing
him of counsel’s belief that there was no reversible error and of appellant’s
right to file a response pro se.  By
letter dated April 15, 2011, this court notified appellant of his right to file
his own brief or response by May 16, 2011, if he wished to do so.  To date, appellant has failed to file a
response.
            In
compliance with the principles enunciated in Anders, appellate counsel
discussed three potential areas for appeal. 
They included the 1) chain of custody required for the admission of the
drugs, 2) sufficiency of the evidence and 3) use of extraneous offenses during
punishment.  However, counsel then
proceeded to explain why the issues were without merit.
            In
addition, we conducted our own review of the record to assess the accuracy of
appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford
v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).  After doing so, we concur with counsel’s
conclusions.  
            Accordingly,
the motion to withdraw is granted, and the judgment is affirmed.[2]
 
                                                                                    Brian
Quinn
                                                                                    Chief
Justice 
                                                                                   
Do not publish.     




1See Anders
v. California, 386 U.S. 738, 744-45, 87 S.Ct.
1396, 18 L. Ed. 2d 493 (1967). 


[2]Appellant has the right to file a pro se petition for discretionary review
from this opinion.